DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 25 May 2021 has been entered.
Claims 1, 6-9 and 12-16 are currently pending and are considered here.

Election/Restrictions
Newly submitted claims 12-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The inventions are independent or distinct, each from the other because:
The invention of original claim 1 and the invention of claims 12-16 are related as combination and subcombination (claims 12-16 do not recite the detecting step of original claim 1).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because original claim 1 lacks details present in the acquiring 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Claims 1 and 6-9 are considered here.

Withdrawn Rejections
	The rejection of claims 1 and 6-9 for indefiniteness is withdrawn in view of the claim amendments in the Response of 25 May 2021.
	The rejection of claims 1 and 6-9 as being anticipated by Peng is withdrawn in view of the claim amendments in the Response of 25 May 2021.
	The rejection of claims 1 and 6-9 for lack of patentable subject matter is withdrawn.

Claim Rejections - 35 USC § 112(a) (written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1 and 6-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6-9 recite a method including a step of aquiring ATP levels in culture medium and detecting the microorganism in the sample based on the change of the ATP level over time, where a declining or constant value means the sample is likely to be negative and an increasing value means the sample is positive, followed by a step of determining ATP levels of the concentrated/filtered culture medium, where a low level of ATP results in a negative determination and a high level results in a positive determination.  However, the instant specification does not describe a method comprising detecting an increasing ATP level over time in the culture medium (indicating that the sample is positive for the microorganism) followed by further testing of the ATP level of the concentrated/filtered culture medium.  As shown in Fig. 5 of the specification, the method as described in the specification makes the step of additional ATP testing of the concentrated/filtered culture medium contingent on detecting a declining or constant ATP level in the culture medium.  As such, claims 1 and 6-9 lack written description support in the specification as filed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657